Citation Nr: 9921771	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  98-03 691A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (B0ard) on 
appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota.


REMAND

The veteran seeks service connection for a lung disability.  
He asserts that he was exposed to ionizing radiation during 
World War II when he was stationed in Hiroshima and Nagasaki.  
He contends that his lungs were burned by the radiation and 
that he has had chronic lung problems since then.  

Although none of the veteran's diagnosed lung disorders is 
among the diseases specifically identified in 38 C.F.R. 
§ 3.311 (1998) as a potentially radiogenic disease, § 3.311 
also provides that the claim will be developed under its 
provisions if the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  The record does contain a March 1998 
private medical statement indicating that the veteran's lung 
problems were possibly due to his service radiation exposure.  
The record also contains a May 1998 letter from the Defense 
Special Weapons Agency which confirms that the veteran served 
in the Hiroshima area from October 7 through December 19, 
1945, and indicates that his maximum radiation dose was less 
than one rem.  Therefore, the developmental provisions of 
§ 3.311 are applicable to this case.  

The record reflects that some of the development required 
under § 3.311 has not been completed.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The claims folder should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
development and consideration in 
accordance with 38 C.F.R. 
§ 3.311(c).

2.  Then, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claim.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  The veteran 
need take no further action unless he is otherwise notified 
by the RO.  By this remand the Board intimates no opinion as 
to the final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


